IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0907
                             Filed August 19, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DYLAN OTTO FLEMING,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Scott County, Mark J. Smith,

Judge.



      Dylan Fleming appeals his conviction of willful injury following a bench

trial. AFFIRMED.




      Ted Breckenfelder of Breckenbelder Law Firm (until suspended),

Davenport, and Mark C. Smith, State Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Bridget A. Chambers, Assistant

Attorney General, Michael Walton, County Attorney, and Kelly Cunningham,

Assistant County Attorney, for appellee.




      Considered by Danilson, C.J., Doyle, J., and Sackett, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                        2


DOYLE, J.

      In October 2013, Dylan Fleming and another man were sitting outside on

the back patio of a bar located in a strip mall. As three juveniles walked by after

leaving a nearby sandwich shop, the men yelled at the juveniles. Words were

exchanged. The kids continued to walk away. The men got up and chased after

the kids, catching up with them in a landscaped median of the shopping center’s

parking lot. The men tried to pick a fight with the juveniles. Ultimately, Fleming

grabbed one of the juveniles, A.F., and started shaking him and began pushing

him towards the curb area of the median. A.F. slipped on the curb as a pickup

truck approached. Fleming looked toward the oncoming pickup and then shoved

A.F. into the side of the truck. A.F.’s shoulder struck the side of the full-sized

pickup with enough force to dent the truck. His leg slipped under the truck, and

his ankle got caught under one of the truck’s tires. The truck stopped, and the

driver got out. The other juveniles yelled at the driver to move his truck because

it was parked on A.F.’s ankle. The driver pulled the truck forward to free A.F.’s

leg. A.F.’s leg was badly injured: his foot was twisted and a bone was sticking

out of his bleeding leg.   Fleming and the other man immediately fled.        A.F.

underwent two hours of surgery to set the compound fracture. A permanent

metal plate was installed, and A.F. wore a cast for three months.

      Fleming was subsequently charged by trial information with willful injury, in

violation of Iowa Code sections 708.4(1), 702.18(1)(b)(2) or (3), and 703.1

(2013). To establish the crime of willful injury, the State was required to prove

three elements: “(1) that there was an assault; (2) with intent to commit serious

injury upon another; and (3) serious injury is in fact inflicted upon another.” See
                                            3

State v. Hilpipre, 395 N.W.2d 899, 902 (Iowa Ct. App. 1986) (citing Iowa Code

§ 708.4). A “serious injury,” as defined in the charged paragraphs, is any bodily

injury which causes serious permanent disfigurement or a protracted loss or

impairment of bodily function. Iowa Code § 702.18(1)(b)(2), (3).

          Following a bench trial, the district court found Fleming guilty as charged.

The court found:

          [Fleming] was the main aggressor in the incident. . . . He grabbed
          [A.F.], . . . looked into the travel lane of the parking lot, saw a
          pickup truck coming to the area, and intentionally pushed [A.F.] into
          the pickup truck, specifically intending that he be seriously injured.
          As a result of being pushed into the pickup truck, [A.F.] was
          seriously injured.

          Fleming now appeals the conviction. He does not dispute assaulting A.F.

or that A.F. sustained a serious injury, elements one and three of willful injury.

Rather, he contends there is not substantial evidence to establish beyond a

reasonable doubt that he possessed the specific intent to cause A.F. a serious

injury.

          We review a claim that insufficient evidence supports a conviction for

errors at law. See State v. Copenhaver, 844 N.W.2d 442, 449 (Iowa 2014). We

view the record in the light most favorable to the State to determine whether the

conviction is supported by substantial evidence in the record. State v. Meyers,

799 N.W.2d 132, 138 (Iowa 2011). Substantial evidence is that which would

convince a rational factfinder of the defendant’s guilt beyond a reasonable doubt.

State v. Brubaker, 805 N.W.2d 164, 171 (Iowa 2011). If the record contains

substantial evidence, the district court’s findings are binding. State v. Dewitt, 811
N.W.2d 460, 467 (Iowa 2012). In assessing the sufficiency of the evidence, we
                                        4


make all legitimate inferences that may be fairly and reasonably deduced from

the evidence. Meyers, 799 N.W.2d at 138. We also find circumstantial evidence

equally as probative as direct evidence. Id. Notwithstanding, the State holds the

burden to prove each fact necessary to constitute the crime charged, “and the

evidence presented must raise a fair inference of guilt and do more than create

speculation, suspicion, or conjecture.” Brubaker, 805 N.W.2d at 171 (internal

quotation marks omitted).

      “Intent is a state of mind difficult of proof by direct evidence. It may,

however, be established by circumstantial evidence and by inferences

reasonably to be drawn from the conduct of the defendant and from all the

attendant circumstances in the light of human behavior and experience.” State v.

Casady, 491 N.W.2d 782, 787 (Iowa 1992) (citation and quotation marks

omitted). The trier of fact can “infer intent from the normal consequences of

one’s actions.” State v. Evans, 671 N.W.2d 720, 724-25 (Iowa 2003).

      Here, Fleming pushed A.F. into an oncoming pickup truck. Furthermore,

the two juveniles with the A.F. testified Fleming looked and saw the truck coming

before he pushed A.F. into the truck. The usual or expected consequence of

such an action is bodily injury—bodily injury which would cause serious

permanent disfigurement or a protracted loss or impairment of bodily function, or

much worse. Based upon circumstantial evidence and reasonable inferences

drawn therefrom, a rational trier of fact could conclude Fleming intended to cause

A.F. serious injury, which he sustained.     Consequently, we affirm Fleming’s

conviction.

      AFFIRMED.